Ca 1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending and have been prosecuted.
Information Disclosure Statement
The IDS submitted 12/17/2020 has been reviewed and considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8002” of FIG. 8 has been used to designate both data object and dataset (see specification para 00145).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 5 ref # 5009; FIG. 6 ref # 6014; FIG. 7 ref # 7004; FIG. 11 ref # 8011.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
Claim Interpretation
The limitation ensembling in the specification is defined as gathering and analyzing outputs and combining decisions from multiple models to improve performance (para 0131 section f)...ensembling function used to combine subset of library or framework classes (para 0218 section 12A and section 21D).  Therefore, the examiner is interpreting the term “ensembling” to be analogous to “assembling”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-24:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a tangible non-transitory machine readable medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Manufacture claim 1 recites a instructions to (1) obtain datasets (2) orchestrating object orientated application by forming plurality of objects (3) forming object-oriented labeled dataset (4) forming a library of classes (5) forming plurality of object-manipulation functions (6) receiving ...request to determine set of actions to achieve (7) determine set of actions to achieve.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer instructions and the formulation of object-manipulation functions, nothing in the claim element precludes the step from practically being performed in the mind.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of obtain datasets, orchestrate by formatting plurality of objects, forming object oriented labeled datasets, forming a library of classes, receiving request, determine set of actions, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind and such instructions such as forming a library or object oriented labeled datasets could be performed using pen and See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, organizing, manipulation and management of relational data and/or datasets which can be found in the sub-category of business relations. The claims when considered as a whole is directed toward receiving and manipulation of data in order to predict an action using object-oriented processes which is a class-based process that defines related data attributes/functions.  Such concepts can be found in the abstract category of Methods of Organizing Human Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and Methods of Organizing Human Activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) obtain datasets-insignificant extra solution of gathering data (2) orchestrating object orientated application by forming plurality of objects- common practice of data manipulation for relational dataset processes (3) forming object-oriented labeled dataset –mere data manipulation (4) forming a library of classes-classifying data- a common business practice in data management (5) forming plurality of object-manipulation functions- common practice of data manipulation for relational dataset processes (6) receiving ...request to determine set of actions to achieve insignificant extra solution of transmitting request a common business practice (7) determine set of actions to achieve- a common business practice..  For data, mere “manipulation” of basic CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) . The examiner notes that the claim limitations fails to apply any of the processes in a practical application but rather focuses solely on the receiving and manipulation of data in order to determine an action. 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “orchestrating object orientated application by forming plurality of objects”, “forming object-oriented labeled dataset”, “ forming a library of classes” and “forming plurality of object-manipulation” as the claimed limitations do not provide any details related to the “orchestrating”, “forming” functions recited.  The specification discloses the “orchestrating” as it relates to the claimed limitations, as .  However, the specification provides expected results and no particular technical process to implement as it relates to a technical process that goes beyond high level functions with an expected result in the realm of data management/manipulation.  Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination of Limitations 1 and 2-5 are directed toward data object-oriented processing of received data-directed toward data manipulation and object-oriented programming a common business practice.  The combination of limitations 6-7 is directed toward determining and assigning actions using the results of the data classification of limitations 1-5.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather data object-oriented processes for use in determining an action.  Data manipulation has been determined by the courts to be abstract. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole classifies and analyzes data in order to predict a 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage, organize, manipulate and object-oriented related data for use and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a non-transitory machine-readable medium storing instructions executed by one or more processors–is purely functional and generic.  Nearly every computer implemented process will include a “non-transitory machine-readable medium storing instructions executed by one or more processors” capable of performing the basic high level functions required by the claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using one or more processors to formulate object-oriented datasets and libraries----are some of the most basic functions of a computer for managing related data.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “obtaining, orchestrating, forming and determining” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence 
US Pub No. 2017/0052766 A1 by Garipov teaches adding  label data instantiates distinct objects and the generation of root container object data  where data is referenced by the label object.  Data objects are created/designated by characteristics of form of data; US Pub No. 2001/0047385 A1 by Tuatini is cited for teaching the creation of data object that correspond to specified tags/labels and filtered by class.   US Patent No. 6,088,693 A by Van Huben et al. is cited for teaching formation of object oriented database. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-24 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward adding version numbers to datasets, encoding datasets in dimensional star schema- directed toward well-known and understood process in object-oriented programming and data manipulation- see US Patent No. 9,542,466 B1 by Duffield; US Patent No. 5,751,958 A by Zweben et al; US Pub No. 2004/0199517 A1 by Casati et al; US Pub No. 2004/0064456 A1 by Fong et al.  GB 2517932 by Billing.  Dependent claim 3 is directed toward forming training datasets, training a training model by adjusting parameters and storing adjusted parameters –well known and understood technology 
In reference to Claim 25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 25. Such methods fall under the statutory 
STEP 2A Prong 1. Method claim 25 steps corresponds to medium claim 1 instructions.  Therefore, claim 25 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 25 steps corresponds to medium claim 1 instruction.  Therefore, claim 25 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a one or more processors–is purely functional and generic. Nearly every processor for implementing a method is capable of performing the basic computer functions -of “obtaining data, orchestrating object orientated applications by forming object datasets, labeled datasets, libraries and forming object manipulation functions to leverage a class; receiving request, assigning actions and determining likelihood of actions”  - As a result, none of the hardware recited by the method claim offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Method claim 25 steps corresponds to medium instructions of claim 1.  Therefore, claim 25 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-11 and 21; Claim 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, and further in view of CN 105190564 B by Chan et al. (Chan)
Claim Interpretation: The specification discloses attributes as segments based on time (para 0043), demographics, age, geolocation, income, children (para 0045)
In reference to Claim 1:
Grigg teaches:
A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations ((Grigg) in at least para 0057) comprising:
obtaining, with one or more processors, for a plurality of entities, datasets ((Grigg) in at least FIG. 5, FIG. 15, para 0049, para 0068, para 0091, para 0116, para 0232, para 0283, para 0293, para 0309), wherein:
the datasets comprise a plurality of entity logs [record] ((Grigg) in at least para 0088, para 0293, para 0309);
the entity logs comprise events involving the entities ((Grigg) in at least para 0046, para 0049-0050, para 0052, para 0068, para 0083, para 0107-0108);
at least some of the events are actions by the entities ((Grigg) in at least abstract; para 0055-0057, para 0068, para 0088, para 0096, para 0107, para 0108);
at least some of the actions are targeted actions ((Grigg) in at least in at least Abstract; para 0043, para 0045, para 0052-0057, para 0059, para 0198, para 0200-0201, para 0421);
the entity logs comprise or are otherwise associated with attributes of the entities ((Grigg) in at least abstract; para 0055-0057, para 0068, para 0088, para 0096, para 0107, para 0108); and
the events are distinct from the attributes ((Grigg) in at least para 0068 wherein the prior art teaches outgoing/incoming payments/transaction which is distinct from tax rates, payee address, para 0150 wherein the prior art teaches late payments events which are distinct from levels of debt attribute, para 0083 which teaches received payments which is distinct from tax rates payee address, debt levels; para 0088, para 0094-0095, para 0411 wherein the prior art teaches payee name, address, tax rates);
orchestrating, with one or more processors, an object-orientated application or service ((Grigg) in at least FIG. 2; para 0076, para 0081, para 0196, para 0409);  ...
receiving, with one or more processors, a request to determine a set of actions to achieve, or increase likelihood of, a given targeted action ((Grigg) in at least Abstract; para 0055-0057, para 0108);
assigning, with one or more processors, the given targeted action to a first subset of classes ....((Grigg) in at least para 0150, para 0154, para 0171, para 0173, para 0274); and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, ...((Grigg) in at least para 0161, para 0171-0173, para 0274)
Grigg does not explicitly teach:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ;
forming object-oriented labeled datasets based on the event and the attributes of each of the datasets;
forming a library or framework of classes with a plurality of object-orientation modelors; and
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes;
... the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service; and
the given targeted action using a first subset of the plurality of object-manipulation functions leveraging the first subset of classes from the library or framework of classes of the object-orientated application or service.
Severin teaches:
obtaining, with one or more processors, for a plurality of entities, datasets ((Severin) in at least para 0086, para 0441-0442, para 0449), wherein:
the datasets comprise a plurality of entity logs [event record] ((Severin) in at least para 0133, para 0441);
the entity logs comprise events involving the entities ((Severin) in at least para 0084, para 0086, para 0102, para 0133, para 0146, para 0163, para 0208);
the events are distinct from the attributes;
orchestrating, with one or more processors, an object-orientated application or service ((Severin) in at least FIG. 8-9; FIG. 11-18, FIG. 20);  by:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ((Severin) in at least FIG. 8-9; FIG. 11-15;  para 0042-0043, para 0048, para 0078, para 0151, para 0189, para 0439, para 0442, para 0462, para 0465);
forming object-oriented labeled [descriptor] datasets based on the event and the attributes of each of the datasets ((Severin) in at least para 0065, para 0147, para 0151, para 0157, para 0300, para 0420) ;
forming a library or framework of classes with a plurality of object-orientation modelors ((Severin) in at least para 0039, para 0192-0193, para 0402, para 0420, para 0581); and
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes ((Severin) in at least para 0065, para 0079, para 0105, para 0191, para 0193, para 0315, para 0042, para 0046);
Both Grigg and Severin teach the use of object data processing.  Severin teaches the motivation of object oriented programming techniques in order to increase the usability of codes by grouping features and functionality that can reuse a model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg which utilize object oriented processes to include the details for the formation of the object for use of Severin since Severin teaches the motivation of object oriented programming 
Chan teaches:
orchestrating, with one or more processors, an object-orientated application or service ((Chan) in at least para 0007, para 0015-0016, para 0018-0020, para 0023-0024, para 0153);  by:
forming a plurality of objects, wherein each object of the plurality of objects comprises a different set of attributes and events ((Chan)) in at least Abstract; para 0001-0002, para 0016, para 0023-0024, para 0028 wherein the prior art teaches attributes such as hobbies, interest, expertise, applied to events such as mobile subscription; para 0033, para 0043-0044, para 0113-0114, para 0151-0152, para 0180, para 0182-0183, para 0190);
forming object-oriented labeled datasets based on the event and the attributes of each of the datasets ((Chan) in at least para 0012, para 0016, para 0033-0035, para 0052, para 0216)
forming a library or framework of classes with a plurality of object-orientation modelors ((Chan) in at least para 0083, para 0088-0089, para 0102, para 0111, para 0118, para 0126, para 0153, para 0176-0182, para 0193-0195); and
forming a plurality of object-manipulation functions, each function being configured to leverage a respective class among the library or framework of classes ((Chan) in at least para 0003-0005, 0007, para 0012, para 0018-0019, para 0022-0023, para 0034, para 0036-0037, para 0040, para 0047);...
assigning, with one or more processors, the given targeted action to a first subset of classes from the library or framework of classes of the object-orientated application or service ((Chan) in at least para 0033-0034, para 0059-0061, para 0090, para 0099-0100, para 0111, para 0114, para 0153); and
determining, with one or more processors, based on the assigning, the set of actions to achieve, or increase likelihood of, the given targeted action using a first subset of the plurality of object-manipulation functions leveraging the first subset of classes from the library or framework of classes of the object-orientated application or service.((Chan) in at least para 0012, para 0020, para 0027-0028, para 0032-0036, para 0038, para 0044-0045, para 0047-0048, para 0051-0052, para 0059-para 0071, para 0078-0079, para 0090, para 0111, para 0118,  para 0124, para 0126, para 0153, para 0191)
Both Grigg and Chan teach the use of object data processing and teach providing a prediction of an action.  Chan teaches the motivation of object oriented classification of facts, information and instruction by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg which utilize object oriented processes and action prediction process to include the data processing and predictive analysis process of Chan since Chan teaches the motivation of object oriented classification of facts, information and instruction by applying activity data of other categories based on type of 
In reference to claim 3:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 3
The medium of claim 1 (see rejection of claim 1 above), wherein the orchestrating further comprises:
forming a first training dataset from the datasets ((Grigg) in at least FIG. 32; para 0041, para 0406-0407);
training, with one or more processors, a first machine-learning modeling pipeline on the first training dataset by adjusting parameters of the first machine-learning modeling pipeline to optimize a first objective function that indicates an accuracy of the plurality of object-orientation modelors in generating the library or framework of classes [directed toward intended use] (Grigg) in at least FIG. 32; para 0041, para 0406-0409, para 0412-0414); and
Grigg does not explicitly teach:
storing, with one or more processors, the adjusted parameters of the trained first machine-learning modeling pipeline in memory 
Chan teaches:
training, with one or more processors, a first machine-learning modeling pipeline on the first training dataset by adjusting parameters of the first machine-learning modeling pipeline to optimize a first objective function that indicates an accuracy of the plurality of object-orientation modelors in generating the library or framework of classes [directed toward intended use] ((Chan) in at least Abstract; para 0031, para 0038, para 0076, para 0245, para 0250-0252, 0257)
storing, with one or more processors, the adjusted parameters of the trained first machine-learning modeling pipeline in memory ((Chan) in at least Abstract; para 0031, para 0038-0039, para 0046-0048 wherein the prior art teaches adding new algorithm to the system, para 0088, para 0098-0099, para 0245)
Both Griggs and Chan use machine learning processes to train data for modelling.  Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include updating the weights of models stored of Chan since Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights
In reference to claim 4:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 3.  Grigg further discloses the limitations of dependent claim 4
. The medium of claim 3 (see rejection of claim 3 above),
wherein training comprises steps for training (Grigg) in at least FIG. 32; para 0041, para 0406-0407, para 0412-0414)
In reference to claim 5:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 5
The medium of claim 1, wherein the orchestrating further comprises:
forming a second training dataset from the datasets (Grigg) in at least FIG. 32; para 0041, para 0406-0407);
training, with one or more processors, a second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function that determines the first subset of the plurality of object-manipulation functions [directed toward intended use] (Grigg) in at least FIG. 32; para 0041, para 0406-0409, para 0412-0414); and
Grigg does not explicitly teach:
storing, with one or more processors, the adjusted parameters of the trained second machine-learning model in memory.
Chan teaches:
training, with one or more processors, a second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function that determines the first subset of the plurality of object-manipulation functions [directed toward intended use] ((Chan) in at least Abstract; para 0031, para 0038, para 0076, para 0245, para 0250-0252, 0257)
storing, with one or more processors, the adjusted parameters of the trained second machine-learning model in memory. ((Chan) in at least Abstract; para 0031, para 0038-0039, para 0046-0048 wherein the prior art teaches adding new algorithm to the system, para 0088, para 0098-0099, para 0245)
Both Griggs and Chan use machine learning processes to train data for modelling.  Chan teaches the motivation of updating algorithm in the database in respect to adjusted weights.  It would have been obvious to one having ordinary skill at 
According to MPEP 2144.04, in light of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, the limitation “second” is mere duplication of parts as the second ...model does not provide an unexpected result.
In reference to claim 6:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 6
The medium of claim 1, wherein the plurality of entity logs comprise:
consumers ((Grigg) in at least abstract);
communications to consumers by an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044, para 0045, para 0048, para 0052)
communications to an enterprise by consumers ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052);
purchases by consumers from an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052);
non-purchase interactions by consumers with an enterprise ((Grigg) in at least para 0049-0050, para 0053); and
a customer relationship management system of an enterprise ((Grigg) in at least Abstract wherein the prior art teaches transaction between entities that include time frame of events; para 0044-0045, para 0048, para 0052)
In reference to claim 8:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 8
The medium of claim 1, wherein the assignment of the given targeted action to a first subset of classes comprises:
Grigg does not explicitly teach:
assigning the given targeted action to a first subset of the plurality of objects using a second subset of the plurality of object-manipulation functions ((Chan) in at least para 0033-0034, para 0059-0061, para 0090, para 0099-0100, para 0111, para 0114, para 0153); and
determining the first subset of classes from the library or framework of classes of the object-orientated application or service that are related to the first subset of the plurality of objects.
Chan teaches:
assigning the given targeted action to a first subset of the plurality of objects using a second subset of the plurality of object-manipulation functions ; and
determining the first subset of classes from the library or framework of classes of the object-orientated application or service that are related to the first subset of the 
Both Grigg and Chan teach the use of object data processing and teach providing a prediction of an action.  Chan teaches the motivation of object oriented subset classification of nested classes represented by different states by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg which utilize object oriented processes and action prediction process to include the data processing and predictive analysis process of Chan since Chan teaches the motivation of object oriented subset classification of nested classes represented by different states by applying activity data of other categories based on type of data classified so that the activity may be classified, evaluated and provide a prediction of a target action..
In reference to claim 9:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 8.  Grigg further discloses the limitations of dependent claim 9
The medium of claim 8 (see rejection of claim 8 above),
Grigg does not explicitly teach: 
wherein second subset of the plurality of object-manipulation functions are configured to add new objects to the plurality of objects.
Chan teaches:
wherein second subset of the plurality of object-manipulation functions are configured to add new objects to the plurality of objects ((Chan) in at least para 0016, para 0060-0061)
Both Griggs and Chan toward object oriented data modelling.  Chan teaches the motivation of adding new objects to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include adding new objects of Chan since Chan teaches the motivation of adding new objects to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification
In reference to claim 10:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 9.  Grigg further discloses the limitations of dependent claim 10
The medium of claim 9 (see rejection of claim 9 above), wherein the 
Grigg does not explicitly teach “new objects comprise...”
Chan teaches:
new objects comprise  attributes and events related to the given targeted action. ((Chan)) in at least Abstract; para 0001-0002, para 0016, para 0023-0024, para 0028 wherein the prior art teaches attributes such as hobbies, interest, expertise, 
Both Griggs and Chan toward object oriented data modelling.  Chan teaches the motivation of adding new objects of attributes and events to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine learning detail processes of Grigg to include adding new objects of Chan since Chan teaches the motivation of adding new objects of attributes and events to plurality of objects so that the model may be updated based on the data objects applied using subset resolution object oriented functions in order to enact classification.
In reference to claim 11:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 11
The medium of claim 1 (see rejection of claim 1 above), wherein the datasets comprise:
a data frame ((Grigg) in at least abstract, para 0055-0056, where the prior art teaches data of predetermined time frames);
a data stream ((Grigg) in at least para 0068 wherein the prior art teaches data imported from bank feed, para 0293, para 0295);
a column in a table ((Grigg) in at least para 0173-0174);
a row in a column ((Grigg) in at least para 0081);...
structured data ((Grigg) in at least para 0081, para 0196); and
unstructured data ((Grigg) in at least para 0080).
Grigg does not explicitly teach:
a cell in a table;
Chan teaches:
a cell in a table ((Chan) in at least para 0084, para 0099 wherein the prior art teaches source cells of database (i.e. table));
Both Grigg and Chan teaches retrievable data that is stored that is used for analysis.  Chan teaches classification function of calling stack models of a single thread to determine dependencies and that the data is communicated to the call stack from the resource cell between them when two or more call stacks enter/obtain data from the source.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the retrievable data source of Grigg to include source cells of Chan since Chan teaches classification function of calling stack models of a single thread to determine dependencies and that the data is communicated to the call stack from the resource cell between them when two or more call stacks enter/obtain data from the source.
In reference to claim 21:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 21. 
The medium of claim 1 (see rejection of claim 1 above), 
wherein the object-oriented labeled datasets formed according to an ontology of events.((Grigg) in at least para 0169, para 0202, para 0348; Table 15, 18, 21)

In reference to claim 25:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 25.  
The steps of method Claim 25 corresponds to the instructions of Claim 1.  Therefore, Claim 25 has been analyzed and rejected as previously discussed with respect to claim 1.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2013/0151491 A1 by Gislason (Gislason) 
In reference to claim 2:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 2
The medium of claim 1, wherein the orchestrating further comprises:
Grigg does not explicitly teach:
adding version numbers to the datasets;
adding primary surrogate keys to the datasets and updating the version numbers; and
encoding the datasets in dimensional star schema and updating the version numbers.
Severin teaches:
adding version numbers to the datasets ((Severin) in at least para 0175, para 0244, para 0362, para 0378-0386);
adding primary surrogate keys to the datasets and updating the version numbers ((Severin) in at least para 0175, para 0257, para 0378-0386, para 0436, para 0577); and
Both Grigg and Severin are directed toward analyzing data using object oriented processes.  Severin teaches the motivation of adding versions to dataset when new data is provided and teaches the motivation of primary keys generated in order to have keys for use to identify data objects of records stored in the database when new records are created.  .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg to include updated data versions and primary keys added of Severin since Severin teaches the motivation of adding versions to dataset when new data is provided and teaches the motivation of primary keys generated in order to have keys for use to identify data objects of records stored in the database when new records are created.
Gislason teaches:
adding version... to the datasets ((Gislason) in at least para 0084, para 0219, para 0263, para 0314, para 0321);
adding primary surrogate keys to the datasets and updating the version .. ((Gislason) in at least, para 0005, para 0016, para 0023, para 0026, para 0037, para 0221); and
encoding the datasets in dimensional star schema and updating the version numbers ((Gislason) in at least para 0005, para 0010, para 0020, para 0023, para 
Both Grigg and Gislason are directed toward analyzing data using object oriented processes.  Gislason teaches the motivation of adding keys for data versions in order to allow different tables of data to be joined when need and teaches the motivation of dimensional data modelling which includes for example star schema modelling in order to para modelling of data with different characteristics.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data evaluation process of Grigg to include updated data versions, primary keys added and dimensional modelling of Gislason since Gislason teaches the motivation of adding keys for data versions in order to allow different tables of data to be joined when need and teaches the motivation of dimensional data modelling which includes for example star schema modelling in order to para modelling of data with different characteristics
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 6 above and further in view of US Pub No. 2015/0170288 A1 by Harton et al. (Harton), in view of US Pub No. 2014/0046895 A1 by Sowani et al. (Sowani), in view of US Pub No. Pub No. 2015/0199743 A1 by Pinel et al. (Pinel), in view of Aggregate discounted warranty cost forecasting considering the failed-but-not-reported events by Xin et al. (Xin) in view of WO 2017/081527 A1 by Sinha (Sinha)
In reference to claim 7:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 6.  Grigg further discloses the limitations of dependent claim 7
The medium of claim 6 (see rejection of claim 6 above) wherein:
the enterprise is a credit card issuer and the given targeted action is predicting whether a consumer will default ((Grigg) in at least para 0046-0048 wherein the prior art teaches forecasting sales receipts/payments and credit risk, para 0313; Table 10, Table 33-34);
the enterprise is a lender and the given targeted action is predicting whether a consumer will borrow ((Grigg) in at least para 0049-0050, para 0068, para 0083, para 0090);...
Grigg does not explicitly teach:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will file a claim;
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will sign-up for insurance;
the enterprise is a vehicle seller and the given targeted action is predicting whether a consumer will purchase a vehicle;
the enterprise is a seller of goods and the given targeted action is predicting whether a consumer will file a warranty claim,
the enterprise is a wireless operator and the given targeted action is predicting whether a consumer upgrade their cellphone, or the enterprise is a bank and the given targeted action is predicting GDP variation.
Harton teaches:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will file a claim ((Harton) in at least para 0030, para 0038)
Both Grigg and Harton are directed toward predictive modelling to determine an action.  Harton teaches the motivation of applying predictive models to weather events in order to predict how many insurance claims are expected to be submitted where the claim history of insured customer within weather affected locations are submitted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include insurance claims as taught by Harton since Harton teaches the motivation of applying predictive models to weather events in order to predict how many insurance claims are expected to be submitted where the claim history of insured customer within weather affected locations are submitted.
Sowani teaches:
the enterprise is an insurance company and the given targeted action is predicting whether a consumer will sign-up for insurance ((Sowani) in at least Abstract; para 0029, para 0047);
Both Grigg and Sowani are directed toward predictive modelling to determine an action.  Sowani teaches the motivation of applying predictive models to any of a plurality of industries include insurance industries for predicting the purchase of products in order to determine a likelihood of an entity purchasing a particular product within a time period.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive 
Pinel teaches:
the enterprise is a vehicle seller and the given targeted action is predicting whether a consumer will purchase a vehicle ((Pinel) in at least para 0059-0065);
Both Grigg and Pinel are directed toward predictive modelling to determine an action.  Pinel teaches the motivation of applying predictive models for automobile sellers in order to predict and rank the vehicle models that potential buyer are likely to purchase  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include the industry specific modelling of Pinel of vehicle seller since Pinel teaches the motivation of applying predictive models for automobile sellers in order to predict and rank the vehicle models that potential buyer are likely to purchase  
Xin teaches:
the enterprise is a seller of goods and the given targeted action is predicting whether a consumer will file a warranty claim ((Xin) in at least Abstract; Introduction; FIG. 1; section 2, section 3-2, see annotated paragraph)
Both Grigg and Xin are directed toward predicting actions based on user behavior. Xin teaches the motivation of utilizing user likelihood of customer warranty of 
Sinha teaches:
the enterprise is a wireless operator and the given targeted action is predicting whether a consumer upgrade their cellphone, or the enterprise is a bank and the given targeted action is predicting GDP variation ((Sinha) in at least para 0214,  para 0217-0221).
Both Grigg and Sinha are directed toward modelling user behavior to determine an action. Sinha teaches the motivation of utilizing a model to analyze usage behavior in order to determine the best offer for purchasing a particular upgrade or service based on changes in user profile in response to user usage analysis  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content evaluated in the predictive modelling of Grigg to include modeling for determining an upgrade in mobile phones of Sinha since Sinha teaches the motivation of utilizing a model to analyze usage behavior in order to determine the best offer for purchasing a particular upgrade or service based on changes in user profile in response to user usage analysis

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Patent No. 10,366053 B1 by Zheng et al (Zheng)
In reference to claim 12:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 12
The medium of claim 1 (see rejection of claim 1 above), wherein the plurality of object-manipulation functions comprises:
a sequence function ...((Grigg) in at least para 0043)
an economic function used to:
gather economic objectives and economic constraints of an entity ((Grigg) in at least para 0044-0046, para 0052, para 0055) ; and
an ensembling function used to combine a first subset of the library or framework of classes.
Grigg does not explicitly teach:
a sequence function used to change a collection of events into a time sequences for processing;
a feature function used to gather features of a first object-orientation modelor and then use the features in a second object-orientation modelor;
employ an allocation algorithm to maximize the objectives
an ensembling function used to combine a first subset of the library or framework of classes.
Chan teaches:
a sequence function used to change a collection of events into a time sequences for processing ((Chan) in at least para 0003, para 0005, para 0041-0042, para 0049-0050, para 0084, para 0250);
employ an allocation algorithm to maximize the objectives ((Chan) in at least para 0014, para 0027, para 0104, para 0115, para 0148, para 0242); and
Both Grigg and Chan are directed toward sequence processes.  Chan provides the motivation that classification may include sampling interval having time sequence data trend can be of an irregular duration and using sequence processing in order to determine the irregularity in a trend in time sequence data for use in classification.  With respect to the “allocation” limitation.  Chan teaches the motivation for classification monitoring time series data in a class stack allocation in order to estimate and forecast memory capacity requirement to estimate stack growth rate.  It would have been 
Severin teaches:
an ensembling function used to combine a first subset of the library or framework of classes.((Severin) in at least para 0079, para 0086)
Both Grigg and Severin are directed toward object oriented data processing and classification of features/actions.  Severin teaches the motivation of ensembling/assembling to combine classes so that class objects can be mapped to descriptors in the model which allows values of different classes to be compiled without additional coding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify object oriented data analysis process of Grigg to include the ensembling/assembling process of classes of Severin since Severin teaches the motivation of ensembling/assembling to combine classes so that class objects can be mapped to descriptors in the model which allows values of different classes to be compiled without additional coding.  I
Zheng teaches:
a feature function used to gather features of a first object-orientation modelor and then use the features in a second object-orientation modelor ((Zheng) in at least Col 5 lines 35-54, Col 24 lines 58-64, Col 27 lines 10-48, Col 34 lines 52-66, Col 53 lines 17-30);
Both Grigg and Zheng teach object oriented data analysis and training processes.  Zheng teaches the motivation of using the output of a previous model as inputs to another model in order to refine the model for the analysis.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content input evaluated in the predictive modelling of Grigg to include the output of an algorithm as taught by Zheng since Zheng teaches the motivation of using the output of a previous model as inputs to another model in order to refine the model for the analysis.
In reference to claim 13:
The combination of Grigg, Severin, Chan and Zheng discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 12
The medium of claim 12 (see rejection of claim above), 
Grigg suggest but does not explicitly teach –para 0043
Chan teaches
wherein the plurality of object-manipulation functions are arranged to perform in series.((Chan) in at least para 0001, para 0041-0042, para 0056, para 0074, para 0118)
Although Grigg does not explicitly teach functions in series, the prior art does teach that the operation sequence of functions vary or be combined.  Both Grigg and Chan are directed toward analyzing time related data in order to predict actions.  Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classificationinput, assessmentinput and resolutioninput as a control function. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand on the details of the sequence modelling of Grigg to include functions performed in series as taught by Chan since Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classificationinput, assessmentinput and resolutioninput as a control function.
In reference to claim 14:
The combination of Grigg, Severin, Chan and Zheng discloses the limitations of dependent claim 12  Grigg further discloses the limitations of dependent claim 14
The medium of claim 12 (see rejection of claim 12 above), 
wherein the plurality of object-manipulation functions are arranged to change orders dynamically based on the given targeted action.((Grigg) in at least para 0154, para 0210, para 0415)
Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2002/0138285 A1 by DeCotiis et al. (DeCotiis), in view of US Pub No. 2010/0280927 A1 by Faith et al. (Faith) in view of US Patent No. 10,248913 B1 by Gururajan et al. (Gururajan)
In reference to claim 15:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 15
The medium of claim 1 (see rejection of claim 1 above), wherein the plurality of object-orientation modelors comprises:...
Grigg does not explicitly teach:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment;
a timing modelor used to calibrate moments in time when a customer is likely to engage with the given targeted action;
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions;
a best action modelor used to create a framework for concurrent Key Performance Index of the given targeted action at different points in a customer’s journey; and
a cluster modelor used to group an entity’s customers based on the customers’ behavior into a finite list.
DeCotiis teaches:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment ((DeCotiis) in at least FIG. 1; Abstract;  para 0006, para 0007, para 0032-0035,para 0113, para 0123, para 0134)
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions ((DeCotiis) in at least FIG. 2; para 0002-0003, para 0006; para 0032-0035, para 0046, para 0056, para 0108-0112, para 0117, para 0123, para 0134, para 0151) 
Both Grigg and DeCotiis utilize Object oriented programming in order to analyze transaction information to determine actions.  DeCotiis teaches the motivation of calculating a scaled propensity/likelihood and ranking user preferences of transaction activity in order to provide information to a merchant of products to stock and advertise.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include calculating a scaled probability/propensity based on economic data of Decotiis since DeCotiis teaches the motivation of calculating a scaled propensity/likelihood and ranking user preferences of transaction activity in order to provide information to a merchant of products to stock and advertise.  .
Faith teaches:
a timing modelor used to calibrate moments in time when a customer is likely to engage with the given targeted action ((Faith) in at Least FIG. 6; para 0128-0124, para 0132-0133);
Both Grigg and Faith are directed toward analyzing transaction information in order to predict transaction related actions.  Faith teaches the motivation of determining 
Gururajan teaches:
a best action modelor used to create a framework for concurrent Key Performance Index of the given targeted action at different points in a customer’s journey ((Gururajan) in at least Col 4 lines 34-44, Col 9 lines 57-Col 10 lines 1-3, Col 14 lines 21-28, Col 15 lines 42-Col 17 lines 1-25); and
a cluster modelor used to group an entity’s customers based on the customers’ behavior into a finite list. ((Gururajan) in at least Col 29 lines 40-65, Col 32 lines 55-67, Col 39 lines 7-15)
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of grouping customer behavior and determining best actions as different points in a journey in order to a ride provider to be able to determine the amount of rides should be available and the best route for each point in a trip.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since Gururajan teaches the motivation of grouping customer behavior and determining best actions as different points in a 
The examiner notes that the claim limitations are obvious variants from each other. The prior art provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous ranking of customer behavior probability.  The prior art provides evidence that based on the intent of the ranking of customer behavior/preferences that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product).  The prior art references provides evidence that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
In reference to claim 16:
The combination of Grigg, Severin, Chan, DeCotiis, Faith and Gururajan discloses the limitations of dependent claim 15.  Grigg further discloses the limitations of dependent claim 16
The medium of claim 15 (see rejection of claim 15 above), 
Grigg suggest but does not explicitly teach –para 0043
Chan teaches
wherein the plurality of object-orientation modelors are arranged to perform in series.((Chan) in at least para 0001, para 0041-0042, para 0056, para 0074, para 0118)
Although Grigg does not explicitly teach functions in series, the prior art does teach that the operation sequence of functions vary or be combined.  Both Grigg and Chan are directed toward analyzing time related data in order to predict actions.  Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classificationinput, assessmentinput and resolutioninput as a control function. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand on the details of the sequence modelling of Grigg to include functions performed in series as taught by Chan since Chan teaches the motivation of functions performed in series in order to determine a trend, variation change, level change or shift in values or predictions and further teaches that functions can be performed sequentially for classificationinput, assessmentinput and resolutioninput as a control function.
In reference to claim 17:
The combination of Grigg, Severin, Chan, DeCotiis, Faith and Gururajan discloses the limitations of dependent claim 15.  Grigg further discloses the limitations of dependent claim 17
The medium of claim 15 (see rejection of claim 15 above), 
wherein the plurality of object-orientation modelors are arranged to perform in parallel.((Grigg) in at least para 0043, para 0123)
In reference to claim 18:
The combination of Grigg, Severin, Chan, DeCotiis, Faith and Gururajan discloses the limitations of dependent claim 15.  Grigg further discloses the limitations of dependent claim 18
The medium of claim 15 (see rejection of claim 15 above), 
wherein the plurality of object-orientation modelors are arranged to change orders dynamically based on the given targeted action ((Grigg) in at least para 0154, para 0210, para 0415)
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Patent No. 10,248913 B1 by Gururajan et al. (Gururajan)
In reference to claim 19:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 19. 
The medium of claim 1 (see rejection of claim 1 above), wherein:
the given targeted action comprises a plurality of sub-targets ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 35-48, Col 4 lines 43-64, Col 10 lines 52-Col 11 lines 1-23); and
at least some targets of the plurality of sub-targets are expected to happen at different times in future ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 10-49, Col 9 lines 26-42, Col 10 lines 52-Col 11 lines 1-23,) .
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.
In reference to claim 20:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 20. 
The medium of claim 1 (see rejection of claim 1 above), wherein:...
the plurality of object-orientation modelors ((Grigg) in at least FIG. 2; para 0076, para 0081, para 0196) ...
Grigg does not explicitly teach:
the given targeted action comprises a plurality of sub-targets ; and
a scaled propensity modelor used to calculate probability of a customer making an economic commitment;
a timing modelor used to calibrate moments in time when a customer is likely to engage with each subset of the plurality of sub-targets;
Gururajan teaches:
the given targeted action comprises a plurality of sub-targets ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 35-48, Col 4 lines 43-64, Col 10 lines 52-Col 11 lines 1-23); and
the plurality of ...modelors comprises ((Gururajan) in at least FIG. 2:
a scaled propensity modelor used to calculate probability of a customer making an economic commitment ((Gururajan) in at least FIG. 13; Col 6 lines 39-44, Col 46 lines 38-64, Col 50 lines 58-Col 51 lines 1-32)
a timing modelor used to calibrate moments in time when a customer is likely to engage with each subset of the plurality of sub-targets ((Gururajan) in at least Abstract; Col 1 lines 23-Col 2 lines 1-60, Col 3 lines 10-49, Col 9 lines 26-42, Col 10 lines 52-Col 11 lines 1-23, Col 47 lines 10-Col 50 lines 1-52);
an affinity modelor used to capture ranked likes and dislikes of an entity’s customers for a first subset of targeted actions ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62);
a best action modelor used to create a framework for concurrent Key Performance Index for each subset of the plurality of sub-targets at different points in a customer’s 
a cluster modelor used to group an entity’s customers based on the customers behavior into a finite list ((Gururajan) in at least Col 29 lines 40-65, Col 32 lines 55-67, Col 39 lines 7-15); and
wherein: a first subset of the plurality of ... modelors are used for a first subset of the plurality of sub-targets ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62);
a second subset of the plurality of ... modelors are used for a second subset of the plurality of sub-targets ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62); and
wherein the order in which the first subset of the plurality of ... modelors perform is different from the order in which the second subset of the plurality of ... modelors perform. ((Gururajan) in at least FIG. 13, Col 16 lines 41-58, Col 17 lines 47-63, Col 26 lines 39-43, Col 50 lines 59-Col 61 lines 1-62)
Both Grigg and Gururajan are directed toward analyzing transaction information in order to predict transaction related actions.  Gururajan teaches the motivation of targeting sub-targets expected to happen at different times in order to predict best actions as different points in a journey to be able to determine the amount of rides should be available and the best route for each point in a trip for the ride provider.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the probable of economic action analysis of Grigg to include grouping customer behavior and determining best option of Gururajan since .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of Object Oriented and Ontology Alignment Patterns based Expressive Mediation Bridge Ontology (MBO) by Khan et al (Khan)
In reference to claim 22:
The combination of Grigg, Severin and Chan discloses the limitations of dependent claim 21.  Grigg further discloses the limitations of dependent claim 22
The medium of claim 21 (see rejection of claim 21 above), 
Grigg does not explicitly teach:
wherein the ontology of events comprises Concurrent Ontology Labelling Datastore (COLD) methodology.
Khan teaches:
wherein the ontology of events comprises Concurrent Ontology Labelling Datastore (COLD) methodology.((Khan) in at least Abstract; Section 2, section 3-3.1, Section 4)
Both Grigg and Khan utilize object oriented programming and classify objects.  Khan teaches the advantage of utilizing ontology labelling that provide bridging of 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2018/0137191 A1 by Yan (Yan)
In reference to claim 23:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 20. 
The medium of claim 1 (see rejection of claim 1 above), 
Grigg does not explicitly teach:
wherein the object-oriented labeled datasets formed according to a hierarchal taxonomy of events.
Yan teaches:
wherein the object-oriented labeled datasets formed according to a hierarchal taxonomy of events.((Yan) in at least Abstract; FIG. 4; para 0004, para 0016, para 0035-0037, para 0043)
Both Grigg and Yan are directed toward applying object oriented programming for predictive processing and in order to classify object.  Yan teaches that taxonomy of objects and classifying of objects is well known and applied in order to link first and second objects in a parent object, for example under the parent object clothes with a next tier object shoes, a lower tier would be running shoes and basket ball shoes can be linked.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the object oriented classification process of Grigg to include using known processes as taught by Yan such as hierarchical taxonomy since Yan teaches that taxonomy of objects and classifying of objects is well known and applied in order to link first and second objects in a parent object, for example under the parent object clothes with a next tier object shoes, a lower tier would be running shoes and basket ball shoes can be linked.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0040064 A1 by Grigg et al (Grigg) in view of US Pub No. 2005/0005261 A1 by Severin, in view of CN 105190564 B by Chan et al. (Chan), as applied to claim 1 above and further in view of US Pub No. 2019/0378207 A1 by Kebner-Dunlap et al (Dunlap)
In reference to claim 24:
The combination of Grigg, Severin and Chan discloses the limitations of independent claim 1.  Grigg further discloses the limitations of dependent claim 24. 
The medium of claim 1 (see rejection of claim 1 above), the operations comprising:
Grigg does not explicitly teach:
steps for determining the set of actions required to achieve the given targeted action.

Dunlap teaches:
steps for determining the set of actions required to achieve the given targeted action. ((Dunlap) in at least para 0038, para 0048, para 0053, para 0088, para 0094-0095)
Both Grigg and Dunlap utilize predictive models that analyze customer behavior in order to predict actions.  Dunlap teaches the motivation of providing instruction on how to achieve goals in order to apply the predicted user behavior so the user may meet financial goals.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive analysis of action of the user of Grigg to include applying the results to provide instruction on how to achieve goals as taught by Dunlap since Dunlap teaches the motivation of providing instruction on how to achieve goals in order to apply the predicted user behavior so the user may meet financial goals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2017/0006135 A1 by Seibel et al.; US Patent No. 10,699,488 B1 by Terrano is cited for teaching predictive modelling of user activity that  (para 0025, para 0065, para 0078)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MARY M GREGG/Examiner, Art Unit 3697